In The

                             Court of Appeals

                  Ninth District of Texas at Beaumont

                            __________________

                           NO. 09-20-00220-CR
                            __________________

                     ANGELA CASSIDY, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee

__________________________________________________________________

             On Appeal from the 9th District Court
                  Montgomery County, Texas
                 Trial Cause No. 19-07-09172-CR
__________________________________________________________________

                       MEMORANDUM OPINION

      Angela Cassidy appeals her conviction for injuring a child by

omission, a first-degree felony. 1 After filing the notice of appeal, the trial

court appointed an attorney to represent Cassidy in her appeal. The

attorney discharged his responsibilities to Cassidy filing an Anders




      1See   Tex. Penal Code Ann. § 22.04(b)(1).
                                      1
brief. 2 In the brief, Cassidy’s attorney represents there are no arguable

reversible errors to be addressed in Cassidy’s appeal. 3 The brief the

attorney filed contains a professional evaluation of the record. In the

brief, Cassidy’s attorney explains why, under the record in Cassidy’s case,

no arguable issues exist to reverse the trial court’s judgment. 4 Cassidy’s

attorney also represented that he sent Cassidy a copy of the brief and the

record. When the brief was filed, the Clerk of the Ninth Court of Appeals

notified Cassidy, by letter, that she could file a pro se brief or response

with the Court on or before May 3, 2021. Cassidy, however, did not

respond.

        When an attorney files an Anders brief, we are required to

independently examine the record and determine whether the attorney

assigned to represent the defendant has a non-frivolous argument that

would support the appeal. 5 After reviewing the clerk’s record, the

reporter’s record, and the attorney’s brief, we agree there are no arguable

grounds to support the appeal. Thus, it follows that the appeal is


        2See   Anders v. California, 386 U.S. 738, 744 (1967).
        3See   id.; High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
        4Id.
        5Penson v.   Ohio, 488 U.S. 75, 80 (1988) (citing Anders, 386 U.S. at
744).
                                        2
frivolous. 6 For that reason, we need not require the trial court to appoint

another attorney to re-brief the appeal. 7

     The trial court’s judgment is affirmed.

     AFFIRMED.


                                               _________________________
                                                    HOLLIS HORTON
                                                         Justice

Submitted on June 27, 2022
Opinion Delivered August 10, 2022
Do Not Publish

Before Golemon, C.J., Kreger and Horton, JJ.




     6See  Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App.
2005) (“Due to the nature of Anders briefs, by indicating in the opinion
that it considered the issues raised in the briefs and reviewed the record
for reversible error but found none, the court of appeals met the
requirements of Texas Rule of Appellate Procedure 47.1.”).
      7See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

Cassidy may challenge our decision in the case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                     3